Case: 13-70023      Document: 00513102898         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-70023                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
GERALD CORNELIUS ELDRIDGE,                                                   July 2, 2015
                                                                           Lyle W. Cayce
              Petitioner—Appellant                                              Clerk

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent—Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:05-CV-1847


Before STEWART, Chief Judge, and OWEN and SOUTHWICK, Circuit
Judges.
PER CURIAM:*
       We deny the petition for rehearing filed by the Appellant. However, we
withdraw the opinion that was issued January 16, 2015, and substitute the
following opinion:




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-70023        Document: 00513102898        Page: 2   Date Filed: 07/02/2015


                                     No. 13-70023

      Gerald Cornelius Eldridge seeks a certificate of appealability (COA) on
the issue of his competence to be executed under Ford v. Wainwright 1 and
Panetti v. Quarterman. 2 We conclude that “reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” 3
Accordingly, we grant the request for a COA on the issue of Eldridge’s
competence to be executed and more specifically grant his request to appeal
(1) the January 31, 2013 Memorandum and Order dismissing Eldridge’s
Amended Petition for a Writ of Habeas Corpus; (2) the June 28, 2013 Order
denying Eldridge’s motion to Alter Judgment; and (3) the August 28, 2013
Order denying Eldridge’s Motion to Reopen Judgment.
      The issues in this case have been briefed extensively in conjunction with
the application in this court for a COA. Eldridge’s appellant’s brief should be
filed on or before July 30, 2015. The response of the State shall be filed on or
before August 28, 2015. Eldridge’s reply brief shall be filed no later than 20
days after the date that the State’s response is filed.
                                    *       *       *
      Eldridge’s application for a COA is GRANTED.




      1   477 U.S. 399 (1986).
      2   551 U.S. 930 (2007).
      3 Hearn v. Thaler, 669 F.3d 265, 271 (5th Cir. 2012) (quoting Slack v. McDaniel, 529
U.S. 473, 484 (2000)).
                                            2